Case 4:19-cv-10112-XXXX Document 1 Entered on FLSD Docket 07/03/2019 Page 1 of 9



                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                          KEY WEST DIVISION

                                             CASE NO.:

  MARTIN ROZENBLUM AND FICH
  INVESTMENTS, LLC,
         PLAINTIFFS,
  V.
  AIG PROPERTY CASUALTY COMPANY,
         DEFENDANT.                                   /

                        DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION

         Defendant, AIG PROPERTY CASUALTY COMPANY (“AIG”), a foreign

  corporation, hereby files this Notice of Removal of Civil Action, and states:

         1.      Defendant, AIG, is an eligible surplus lines insurer that issued a policy of

  homeowner’s property insurance to Plaintiff, MARTIN ROZENBLUM, under policy

  number PCG 0029700609.

         2.      Plaintiff, FICH INVESTMENTS, LLC, owns the subject property and is

  listed on the policy as an additional insured.

         3.      AIG has been named Defendant in the Complaint filed by Plaintiffs on July

  25, 2018, in the Circuit Court of the 11th Judicial Circuit in and for Miami-Dade County,

  Florida, case number 2018-025131-CA-01, styled as Martin Rozenblum and Fich

  Investments, LLC, Plaintiffs v. AIG Property Casualty Company.                                    See Plaintiffs’

  Complaint attached hereto as EXHIBIT 1.

         4.      Service of Process was effectuated on AIG on August 7, 2018. See Notice

  of Service of Process attached hereto as EXHIBIT 2.




          2 Alhambra Plaza, Suite 700 ● CORAL GABLES, FLORIDA 33134 ● PHONE: 786.338.2900 ● FAX: 786.338.2888
Case 4:19-cv-10112-XXXX Document 1 Entered on FLSD Docket 07/03/2019 Page 2 of 9
                                                                    ROZENBLUM & FICH INVESTMENTS, LLC V. AIG
                                                                                                 PAGE 2 OF 9


         5.      This is a civil action over which this Honorable Court has original

  jurisdiction under 28 U.S.C. § 1332, and which AIG is entitled to remove to this

  Honorable Court based upon diversity of citizenship.

         6.      Plaintiff, MARTIN ROZENBLUM, is a resident and citizen of Florida. See

  id. Exhibit 1 at ¶ 2.

         7.      Plaintiff, FICH INVESTMENTS, LLC, is a Florida corporation with its

  principal place of business at 7931 Fisher Island Dr., Miami, FL 33109. See Florida

  Division of Corporations record, attached hereto as Exhibit 3.

         8.      AIG is a Pennsylvania corporation with its principal place of business at

  175 Water Street, New York, NY 10038. See Declaration in Support of Removal by

  Kathleen Spinella, attached hereto as Exhibit 4 at ¶ 4.

         9.      No parties have common citizenship for purposes of diversity jurisdiction.

  Therefore, complete diversity exists between all parties named in this matter.

         10.     AIG consents to the removal of this action to this Court. See Exhibit 4 at ¶

  5.

         11.     Venue is proper in the Southern District of Florida because at all relevant

  times AIG was doing business in Florida as an eligible surplus lines insurer, and the suit

  for which this removal originates was filed by Plaintiffs in the Circuit Court in and for

  Miami-Dade County, Florida.

         12.     Plaintiffs allege that AIG breached the subject insurance policy by failing

  to pay Plaintiffs for the entire loss and damages covered under the policy and by

  denying coverage for portions of the loss. See Amended Complaint at ¶ 8, attached

  hereto as Exhibit 5.


          2 ALHAMBRA PLAZA, SUITE 700 ● CORAL GABLES, FLORIDA 33134 ●PHONE: 786.338.2900 ● FAX: 786.338.2888
Case 4:19-cv-10112-XXXX Document 1 Entered on FLSD Docket 07/03/2019 Page 3 of 9
                                                                     ROZENBLUM & FICH INVESTMENTS, LLC V. AIG
                                                                                                  PAGE 3 OF 9


         13.      Prior to the commencement of this litigation, AIG denied Plaintiffs payment

  for their claim because the amount of damages covered under the subject policy of

  insurance did not exceed the applicable deductible under the policy. See Exhibit 4 at ¶

  6.

         14.      On June 3, 2019, Plaintiffs, via their counsel, provided an estimate for the

  alleged cost of repairs to the subject property that are being claimed in this litigation.

  See Email, attached hereto as Exhibit 6.

         15.      The attached estimate, dated June 2, 2019, from Shear Construction &

  Management, LLC, includes a “Total Cost” for repairs of $378,296.40. See Estimate,

  attached hereto as Exhibit 7.

         16.      This was the first estimate for damages provided to AIG since the claim

  was first initiated.

         17.      Therefore, the amount in controversy in this lawsuit is $378,296.40,

  excluding any claim for statutory attorney’s fees and costs.

         18.      Accordingly, the damages at issue, and the amount in controversy are in

  excess of this Honorable Court’s $75,000.00 jurisdictional minimum.

         19.      These jurisdictional facts were true once Plaintiffs made available their

  Shear Construction & Management, LLC estimate on June 3, 2019, and are true

  presently, at the time of removal.

         20.      The following items constitute all of the process, pleadings, and orders

  filed in this action, to date:

                  a. Complaint;

                  b. Plaintiffs’ Request to Produce;


           2 ALHAMBRA PLAZA, SUITE 700 ● CORAL GABLES, FLORIDA 33134 ●PHONE: 786.338.2900 ● FAX: 786.338.2888
Case 4:19-cv-10112-XXXX Document 1 Entered on FLSD Docket 07/03/2019 Page 4 of 9
                                                                   ROZENBLUM & FICH INVESTMENTS, LLC V. AIG
                                                                                                PAGE 4 OF 9


                c. Plaintiffs’ Interrogatories to Defendant;

                d. Plaintiffs’ Notice of Taking Deposition of Defendant’s 1.310(b)(6)

                     Corporate Representative Duces Tecum;

                e. Defense Counsel’s Notice of Appearance;

                f. Defendant’s Motion for Enlargement of Time to Respond to Plaintiffs’

                     Complaint;

                g. Agreed Order on Defendant’s Motion for Enlargement of Time to

                     Respond to Plaintiff’s Complaint;

                h. Defendant’s Notice of Serving First Set of Interrogatories to Plaintiff;

                i.   Amended Complaint;

                j.   Defendant’s Answer and Affirmative Defenses to Plaintiffs’ Amended

                     Complaint;

                k. Plaintiffs’ Reply to Defendant’s Answer and Affirmative Defenses;

                l.   Plaintiffs’ Motion to Strike Defendant’s Alleged Affirmative Defenses;

                m. Defendant’s Motion to Strike Claim Handling Allegations in Plaintiffs’

                     Amended Complaint;

                n. Plaintiffs’ Answers/Objections to First Set of Interrogatories from

                     Defendant;

                o. Notice of Hearing on Defendant’s Motion to Strike Claim Handling

                     Allegations in Plaintiffs’ Amended Complaint;

                p. Plaintiffs’ Amended Answers/Objections to First Set of Interrogatories

                     From Defendant;




         2 ALHAMBRA PLAZA, SUITE 700 ● CORAL GABLES, FLORIDA 33134 ●PHONE: 786.338.2900 ● FAX: 786.338.2888
Case 4:19-cv-10112-XXXX Document 1 Entered on FLSD Docket 07/03/2019 Page 5 of 9
                                                                   ROZENBLUM & FICH INVESTMENTS, LLC V. AIG
                                                                                                PAGE 5 OF 9


                q. Agreed Order Granting Defendant’s Motion to Strike Claim Handling

                     Allegations in Plaintiffs’ Amended Complaint;

                r. Defendant’s Motion for Enlargement of Time to Respond to Plaintiffs’

                     Discovery;

                s. Agreed Order on Defendant’s Motion for Enlargement of Time to

                     Respond to Plaintiff’s Discovery;

                t. Defendant’s Motion to Compel Better Answers to Defendant’s First Set

                     of Interrogatories to Plaintiff;

                u. Order of Referral to Mediation;

                v. Uniform Order Setting Cause for Jury Trial and Pre-Trial Instructions;

                w. Plaintiffs’ Motion to Compel Date Certain for Deposition of Defendant’s

                     Corporate Representative;

                x. Order Vacating Uniform Orders of Mediation and Setting Jury Trial

                     Dated 2/28/2019;

                y. Notice of Hearing on Plaintiffs’ Motion to Compel Date Certain for

                     Deposition of Defendant’s Corporate Representative;

                z. Defendant’s Notice of Serving First Set of Interrogatories to Plaintiff,

                     Fich Investments, LLC;

                aa. Defendant’s Notice of Serving Second Set of Interrogatories to Plaintiff,

                     Martin Rozenblum;

                bb. Defendant’s First Request for Production to Plaintiffs;

                cc. Defendant’s          Notice      of    Serving       Answers        to    Plaintiffs’     Initial

                     Interrogatories;


         2 ALHAMBRA PLAZA, SUITE 700 ● CORAL GABLES, FLORIDA 33134 ●PHONE: 786.338.2900 ● FAX: 786.338.2888
Case 4:19-cv-10112-XXXX Document 1 Entered on FLSD Docket 07/03/2019 Page 6 of 9
                                                                    ROZENBLUM & FICH INVESTMENTS, LLC V. AIG
                                                                                                 PAGE 6 OF 9


                 dd. Defendant’s Responses to Plaintiffs’ Request for Production;

                 ee. Notice of Hearing on Defendant’s Motion to Compel Plaintiffs’ Better

                      Answers;

                 ff. Corrected Notice of Hearing on Defendant’s Motion to Compel

                      Plaintiffs’ Better Answers;

                 gg. Notice of Cancellation of Hearing on Defendant’s Motion to Compel

                      Plaintiffs’ Better Answers;

                 hh. Notice of Taking Deposition of Defendant’s 1.310(b)(6) Corporate

                      Representative Duces Tecum;

                 ii. Defendant’s Notice to State Court of Removal.

  Plaintiff’s Complaint (along with the Civil Cover and Summons) is attached as Exhibit 1.

  Plaintiffs’ Request to Produce is attached as Exhibit 8. Plaintiffs’ Interrogatories to

  Defendant is attached as Exhibit 9. Plaintiffs’ Notice of Taking Deposition of

  Defendant’s 1.310(b)(6) Corporate Representative Duces Tecum is attached as Exhibit

  10. Defense Counsel’s Notice of Appearance is attached as Exhibit 11. Defendant’s

  Motion for Enlargement of Time to Respond to Plaintiffs’ Complaint is attached as

  Exhibit 12. Agreed Order on Defendant’s Motion for Enlargement of Time to Respond

  to Plaintiff’s Complaint is attached as Exhibit 13. Defendant’s Notice of Serving First

  Set of Interrogatories to Plaintiff is attached as Exhibit 14. Amended Complaint is

  attached as Exhibit 5. Defendant’s Answer and Affirmative Defenses to Plaintiffs’

  Amended Complaint is attached as Exhibit 15. Plaintiffs’ Reply to Defendant’s Answer

  and Affirmative Defenses is attached as Exhibit 16. Plaintiffs’ Motion to Strike

  Defendant’s Alleged Affirmative Defenses is attached as Exhibit 17. Defendant’s


          2 ALHAMBRA PLAZA, SUITE 700 ● CORAL GABLES, FLORIDA 33134 ●PHONE: 786.338.2900 ● FAX: 786.338.2888
Case 4:19-cv-10112-XXXX Document 1 Entered on FLSD Docket 07/03/2019 Page 7 of 9
                                                                    ROZENBLUM & FICH INVESTMENTS, LLC V. AIG
                                                                                                 PAGE 7 OF 9


  Motion to Strike Claim Handling Allegations in Plaintiffs’ Amended Complaint is attached

  as Exhibit 18. Plaintiffs’ Answers/Objections to First Set of Interrogatories from

  Defendant is attached as Exhibit 19. Notice of Hearing on Defendant’s Motion to Strike

  Claim Handling Allegations in Plaintiffs’ Amended Complaint is attached as Exhibit 20.

  Plaintiffs’ Amended Answers/Objections to First Set of Interrogatories From Defendant

  is attached as Exhibit 21. Agreed Order Granting Defendant’s Motion to Strike Claim

  Handling Allegations in Plaintiffs’ Amended Complaint is attached as Exhibit 22.

  Defendant’s Motion for Enlargement of Time to Respond to Plaintiffs’ Discovery is

  attached as Exhibit 23. Agreed Order on Defendant’s Motion for Enlargement of Time

  to Respond to Plaintiff’s Discovery is attached as Exhibit 24. Defendant’s Motion to

  Compel Better Answers to Defendant’s First Set of Interrogatories to Plaintiff is attached

  as Exhibit 25. Order of Referral to Mediation is attached as Exhibit 26. Uniform Order

  Setting Cause for Jury Trial and Pre-Trial Instructions is attached as Exhibit 27.

  Plaintiffs’ Motion to Compel Date Certain for Deposition of Defendant’s Corporate

  Representative is attached as Exhibit 28. Order Vacating Uniform Orders of Mediation

  and Setting Jury Trial Dated 2/28/2019 is attached as Exhibit 29. Notice of Hearing on

  Plaintiffs’ Motion to Compel Date Certain for Deposition of Defendant’s Corporate

  Representative is attached as Exhibit 30. Defendant’s Notice of Serving First Set of

  Interrogatories to Plaintiff, Fich Investments, LLC is attached as Exhibit 31. Defendant’s

  Notice of Serving Second Set of Interrogatories to Plaintiff, Martin Rozenblum is

  attached as Exhibit 32. Defendant’s First Request for Production to Plaintiffs is

  attached as Exhibit 33. Defendant’s Notice of Serving Answers to Plaintiffs’ Initial

  Interrogatories is attached as Exhibit 34. Defendant’s Responses to Plaintiffs’ Request


          2 ALHAMBRA PLAZA, SUITE 700 ● CORAL GABLES, FLORIDA 33134 ●PHONE: 786.338.2900 ● FAX: 786.338.2888
Case 4:19-cv-10112-XXXX Document 1 Entered on FLSD Docket 07/03/2019 Page 8 of 9
                                                                    ROZENBLUM & FICH INVESTMENTS, LLC V. AIG
                                                                                                 PAGE 8 OF 9


  for Production is attached as Exhibit 35. Notice of Hearing on Defendant’s Motion to

  Compel Plaintiffs’ Better Answers is attached as Exhibit 36. Corrected Notice of

  Hearing on Defendant’s Motion to Compel Plaintiffs’ Better Answers is attached as

  Exhibit 37. Notice of Cancellation of Hearing on Defendant’s Motion to Compel

  Plaintiffs’ Better Answers is attached as Exhibit 38. Notice of Taking Deposition of

  Defendant’s 1.310(b)(6) Corporate Representative Duces Tecum is attached as Exhibit

  39.

         21. This Notice of Removal is being filed within thirty (30) days of Lexington’s

  receipt of the email from Plaintiffs’ counsel providing the Shear Construction &

  Management, LLC, estimate, evidencing that Plaintiffs’ claim is for an amount in excess

  of this Honorable Court’s $75,000.00 jurisdictional minimum.

         WHEREFORE, Defendant, AIG PROPERTY CASUALTY COMPANY, a foreign

  corporation, respectfully requests that the above-referenced action pending in the

  Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida,

  Case No. 2018-025131-CA-01, be removed from that court to the United States District

  Court for the Southern District of Florida.

                                                               Respectfully submitted,
                                                               BERK, MERCHANT & SIMS, PLC
                                                               /s/ Melissa M. Sims_____
                                                               Melissa M. Sims, Esq.
                                                               Florida Bar No.: 85936
                                                               Ricardo J. Fernandez, Esq.
                                                               Florida Bar No.: 109089
                                                               2 Alhambra Plaza, Suite 700
                                                               Coral Gables, Florida 33134
                                                               Tel: (786) 338-2878
                                                               Fax: (786) 338-2888
                                                               E-Mail: msims@berklawfirm.com;



          2 ALHAMBRA PLAZA, SUITE 700 ● CORAL GABLES, FLORIDA 33134 ●PHONE: 786.338.2900 ● FAX: 786.338.2888
Case 4:19-cv-10112-XXXX Document 1 Entered on FLSD Docket 07/03/2019 Page 9 of 9
                                                                    ROZENBLUM & FICH INVESTMENTS, LLC V. AIG
                                                                                                 PAGE 9 OF 9


                                                               dalvarez@berklawfirm.com
                                                               Rfernandez@berklawfirm.com;
                                                               Msoler-rodriguez@berklawfirm.com
                                                               Counsel for Defendant, LEXINGTON
                                                               INSURANCE GROUP

                                       CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

  email this 3rd day of July, 2019 to:

  Candise L. Shanbron, Esq.
  Fla. Bar No. 630470
  Justin P. Cernitz., Esq.
  CERNITZ SHANBRON, LLC
  9500 South Dadeland Blvd., Suite 350
  Miami, Florida 33156
  Tel: (305) 370-3255
  Email: cshanbron@cernitzlaw.com
  Jcernitz@cernitzlaw.com
  Filing@cernitzlaw.com
  Counsel for Plaintiffs


                                                               /s/ Melissa M. Sims____
                                                               Melissa M. Sims, Esq.




          2 ALHAMBRA PLAZA, SUITE 700 ● CORAL GABLES, FLORIDA 33134 ●PHONE: 786.338.2900 ● FAX: 786.338.2888
